UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2017 Date of reporting period:	January 31, 2017 Item 1. Schedule of Investments: Putnam Capital Spectrum Fund The fund's portfolio 1/31/17 (Unaudited) COMMON STOCKS (83.8%) (a) Shares Value Aerospace and defense (4.9%) General Dynamics Corp. 190,800 $34,550,064 Northrop Grumman Corp. 729,778 167,177,544 Airlines (5.6%) American Airlines Group, Inc. (S) 3,131,327 138,561,220 United Continental Holdings, Inc. (NON) 1,320,200 93,034,494 Cable television (25.1%) DISH Network Corp. Class A (NON) (S) 17,452,794 1,032,681,821 Chemicals (1.7%) Syngenta AG (Switzerland) 22,657 9,632,039 W.R. Grace & Co. 873,732 60,584,577 Commercial and consumer services (4.0%) Priceline Group, Inc. (The) (NON) 104,704 164,922,412 Consumer finance (1.0%) Ocwen Financial Corp. (NON) (S) (AFF) 7,518,200 39,620,914 Consumer services (0.8%) Delivery Hero Holding GmbH (acquired 6/12/15, cost $33,218,730) (Private) (Germany) (F) (RES) (NON) 4,313 28,677,494 FabFurnish GmbH (acquired 8/2/13, cost $351) (Private) (Brazil) (F) (RES) (NON) 528 427 Global Fashion Group SA (acquired 8/2/13, cost $17,399,601) (Private) (Brazil) (F) (RES) (NON) 410,732 3,234,683 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $351) (Private) (Brazil) (F) (RES) (NON) 264 214 New Middle East Other Assets GmbH (acquired 8/2/13, cost $136) (Private) (Brazil) (F) (RES) (NON) 102 83 Electronics (3.7%) Agilent Technologies, Inc. 2,775,869 135,934,305 GenMark Diagnostics, Inc. (NON) 1,239,992 15,041,103 Industrial (1.1%) Johnson Controls International PLC 1,004,755 44,189,125 Investment banking/Brokerage (0.7%) Altisource Portfolio Solutions SA (NON) (S) 940,901 26,815,679 Medical technology (0.2%) STAAR Surgical Co. (NON) 938,559 9,291,734 Oil and gas (3.4%) Gulfport Energy Corp. (NON) 2,162,871 45,204,004 Pioneer Natural Resources Co. 528,800 95,305,624 Pharmaceuticals (18.1%) Cardiome Pharma Corp. (Canada) (NON) 1,036,465 3,057,572 Jazz Pharmaceuticals PLC (NON) (AFF) 5,418,684 660,645,953 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 2,368,600 79,182,295 Power producers (—%) Mach Gen, LLC 51,616 103,232 Real estate (1.6%) Altisource Residential Corp. (R) (AFF) 5,314,754 64,521,114 Technology services (0.7%) Global Eagle Entertainment, Inc. (NON) (S) (AFF) 4,779,420 29,441,227 Telecommunications (11.0%) EchoStar Corp. Class A (NON) 8,710,922 443,647,257 HC2 Holdings, Inc. (NON) (AFF) 2,155,552 14,334,421 Trucks and parts (0.2%) Adient PLC (Ireland) (NON) 100,475 6,379,158 Total common stocks (cost $2,842,680,570) CONVERTIBLE PREFERRED STOCKS (3.8%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 12,961 $10,258,502 Altisource Asset Management Corp. zero % cv. pfd. (acquired 3/17/14, cost $31,800,000) (Virgin Islands) (RES) (NON) 31,800 11,392,350 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $104,097,986) (Private) (F) (RES) (NON) 3,078,243 135,118,861 Total convertible preferred stocks (cost $148,858,986) SENIOR LOANS (0.8%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.50%, 3/1/17 (In default) (NON) $2,791,395 $3,149,623 LightSquared LP bank term loan FRN 13.50%, 12/7/20 (PIK) 39,667,548 29,948,998 Total senior loans (cost $40,501,979) CORPORATE BONDS AND NOTES (0.7%) (a) Principal amount Value CNG Holdings, Inc./OH 144A sr. notes 9.375%, 5/15/20 $10,000,000 $8,412,500 DFC Finance Corp. 144A company guaranty sr. notes 10.50%, 6/15/20 11,801,000 5,900,500 Digicel Group, Ltd. 144A sr. unsec. notes 8.25%, 9/30/20 (Jamaica) 5,500,000 4,874,375 Stone Energy Corp. company guaranty sr. unsec. unsub. notes 7.50%, 11/15/22 (In default) (NON) 16,541,000 10,338,125 Total corporate bonds and notes (cost $38,293,344) PREFERRED STOCKS (0.7%) (a) Shares Value Ligado Networks, LLC Ser. A-2, 16.63% sr. pfd. (acquired 12/7/15, cost $27,599,994) (Private) (F) (RES) (NON) 2,840,908 $27,600,031 Total preferred stocks (cost $27,599,994) CONVERTIBLE BONDS AND NOTES (0.5%) (a) Principal amount Value Stone Energy Corp. cv. company guaranty sr. unsec. sub. notes 1.75%, 3/1/17 (In default) (NON) $16,366,000 $9,615,025 Whiting Petroleum Corp. cv. company guaranty sr. unsec. unsub. notes 1.25%, 4/1/20 10,900,000 9,680,563 Total convertible bonds and notes (cost $26,237,044) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Global Eagle Entertainment, Inc. (F) (AFF) 1/31/18 $11.50 859,187 $94,511 Total warrants (cost $1,168,801) SHORT-TERM INVESTMENTS (9.4%) (a) Principal amount/shares Value Interest in $275,000,000 joint tri-party repurchase agreement dated 1/31/17 with RBC Capital Markets, LLC due 2/1/17 - maturity value of $61,070,899 for an effective yield of 0.530% (collateralized by various mortgage backed securities with coupon rates ranging from 0.000% to 6.055% and due dates ranging from 1/1/19 to 1/1/47, valued at $280,508,103) $61,070,000 $61,070,000 Putnam Cash Collateral Pool, LLC 0.94% (AFF) Shares 34,843,575 34,843,575 Putnam Short Term Investment Fund 0.74% (AFF) Shares 221,452,655 221,452,655 U.S. Treasury Bills 0.441%, 2/23/17 $21,000,000 20,993,994 U.S. Treasury Bills 0.418%, 2/9/17 25,000,000 24,997,375 U.S. Treasury Bills 0.420%, 2/2/17 25,000,000 24,999,675 Total short-term investments (cost $388,358,075) TOTAL INVESTMENTS Total investments (cost $3,513,698,793) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2016 through January 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $4,110,042,406. (b) The aggregate identified cost on a tax basis is $3,520,262,457, resulting in gross unrealized appreciation and depreciation of $963,113,246 and $382,862,676, respectively, or net unrealized appreciation of $580,250,570. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $206,024,143, or 5.0% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC * # $66,141,950 $376,497,867 $407,796,242 $320,271 Putnam Short Term Investment Fund** 246,209,310 369,144,282 393,900,937 1,017,968 Putnam Money Market Liquidity Fund*** 163,389,504 30,000,000 193,389,504 126,786 — Altisource Portfolio Solutions SA† 30,079,077 — 546,482 — — Altisource Residential Corp. 63,754,954 — 1,809,852 2,391,639 Global Eagle Entertainment, Inc. 42,705,491 — 3,992,918 — Global Eagle Entertainment, Inc. Warrants 2,534,602 — — — HC2 Holdings, Inc. 8,401,491 — 87,791 — Jazz Pharmaceuticals PLC 930,570,089 — 112,404,481 — Ocwen Financial Corp. 22,301,228 — 8,424,869 — 39,620,914 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $34,843,575, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $33,629,312. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. *** Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. † Security was only in affiliation for a portion of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder's portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price (ask price for securities sold short, if any) and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty's custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $60,584,577 $9,632,039 $— Capital goods 252,295,891 — — Communication services 1,490,663,499 — — Consumer cyclicals 164,922,412 — — Consumer staples — — 31,912,901 Energy 140,509,628 — — Financials 130,957,707 — — Health care 752,177,554 — — Technology 180,416,635 — — Transportation 231,595,714 — — Utilities and power — 103,232 — Total common stocks Convertible bonds and notes — 19,295,588 — Convertible preferred stocks — 10,258,502 146,511,211 Corporate bonds and notes — 29,525,500 — Preferred stocks — — 27,600,031 Senior loans — 33,098,621 — Warrants — 94,511 — Short-term investments 221,452,655 166,904,619 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of 4/30/16 Accrued discounts/ premiums Realized gain/(loss) Change in net unrealized appreciation/ (depreciation)# Cost of purchases Proceeds from sales Total transfers into Level 3† Total transfers out of Level 3† Balance as of January 31, 2017 Common stocks*: Consumer staples $30,856,218 $— $— $1,056,683 $— $— $— $— $31,912,901 Utilities and power 103,232 — (103,232) — Total common stocks $30,959,450 $— $— $1,056,683 $— $— $— $(103,232) $31,912,901 Convertible preferred stocks $146,296,561 — — 214,650 — $146,511,211 Preferred stocks $27,600,031 — $27,600,031 Totals $204,856,042 $— $— $1,271,333 $— $— $— $(103,232) $206,024,143 * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. # Includes $1,271,333 related to Level 3 securities still held at period end. The table below represents quantitative information on internally priced Level 3 securities that were valued using unobservable inputs. The table excludes securities with valuations provided by a broker. Description Fair Value Valuation Techniques Unobservable Input Range of unobservable inputs (Weighted Average) Impact to Valuation from an Increase in Input EV/sales multiple 0.6x-2.2x (1.499x) Increase Private equity $3,234,683 Comparable Multiples Liquidity discount 25% Decrease Uncertainty discount 10% Decrease Private equity $28,677,494 Market transaction price Transaction price $7,387.87 Increase Liquidity discount 10% Decrease Private equity $135,118,861 Market transaction price Liquidity discount 10% Decrease Private equity $724 Market transaction price Liquidity discount 25% Decrease (1) Expected directional change in fair value that would result from an increase in the unobservable input. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $94,511 $— Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. RBC Capital Markets, LLC Total Assets: Repurchase agreements $61,070,000 $61,070,000 Total Assets $61,070,000 $61,070,000 Liabilities: Total Liabilities $— $— Total Financial and Derivative Net Assets $61,070,000 $61,070,000 Total collateral received (pledged)##† $61,070,000 Net amount $— † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 31, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 31, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: March 31, 2017
